On behalf of my Government and my people, it is an honour and a privilege for me to address the General Assembly at its seventy-first session. I bring warm greetings and good wishes from our President, His Excellency Mr. Hassan Sheikh Mohamud, and our Prime Minister, Omar Abdirashid Ali Sharmarke, our entire Government and the people of the Federal Republic of Somalia.
At the outset, I would like to congratulate His Excellency Mr. Peter Thomson, President of the General Assembly at its seventy-first session, for his excellent leadership. I wish him well in all his duties.
I also pay a special tribute to His Excellency Secretary-General Ban Ki-moon, who has truly championed development across the world in all its forms. In his two terms as Secretary-General we have seen a smooth transition from the Millennium Development Goals to the Sustainable Development Goals and the encouragement of greater, more innovative cross-sectoral partnerships for achieving progress for all. Whoever succeeds him as Secretary- General certainly has big shoes to fill.
The United Nations is indeed the foremost platform for nations of the world to come together as a community of nations to discuss and tackle the greatest challenges of our time. Those challenges are clear and require robust and coordinated international action to overcome. No one nation, no matter how powerful or resourceful, can alone address the grave challenges posed by climate change, terrorism, poverty and the large movements of refugees and migrants, as well as conflict. More important, no one nation today can claim that many of those great challenges are “not in my backyard; therefore, I do not need to act”. In an age of globalization, interconnectivity and interdependence there is a duty incumbent upon us all to work even more closely together to protect and to advance the common interests of all humankind.
The Government of Somalia is truly committed to the Charter of the United Nations and the values of justice, peace and progress for all. Furthermore, our Government is immersed in laying the groundwork for the successful implementation of the crucial 2030 Agenda for Sustainable Development, with a focus on peace and security, good governance and economic and social development through innovative partnerships at home. We are determined, in the interest of our mutual national and regional development and progress, to ensure that no one is left behind. Leaving people behind, especially the most vulnerable in our societies, would lead to incomplete progress and signify division and a lack of social solidarity among our peoples and within our nations.
Somalia is a country that I dearly love, represent and serve. I am proud to say that all our partners, allies and friends across the world have recognized both the potential and the strategic value of our country for international security, trade and the promotion of democracy and good governance internationally. More important, during this week’s high-level meeting on Somalia, held on the margins of the General Assembly meetings, the Government of the Federal Republic of Somalia and our key international partners exchanged views on the current progress and the remaining challenges in our country. I am glad to report that our partners have both recognized and pledged to continue supporting Somalia’s fruitful journey towards democratization, stability and sustainable development.
Somalia is taking bold and unprecedented steps towards a better future. That historic move towards progress and empowerment is driven by our resilient people, our determined central Government and all our valuable international partners. After nearly two decades of difficulties and instability, Somalia has negotiated a permanent turn towards progress and prosperity. We are writing a new chapter in our history, one that is characterized by hope, inclusive governance and development.
I am proud to say that our Government, in cooperation with our people and valuable partners, has made tangible progress on the key issues of elections, the configuration of the State, security and economic development. Despite our fruitful cooperation with, and gratitude to, our international partners and friends, the Somali Government and the people take full responsibility for their own future in every way. Therefore, the Somali Government and the people — the ultimate stakeholders and beneficiaries of progress in the country — are stepping up to the many challenges so as to ensure that our country and people fulfil their potential and that of their beautiful and rich home.
Somalia is winning the war against international terrorism at home and contributing to the creation of a safer world through cooperation on security with international partners across the world. With the support of our brave Somali national security services and the African Union Mission in Somalia (AMISOM), we have militarily defeated the evil that is Al-Shabaab. Defeating international terrorism is a fundamental priority for Somalia, as those murderous criminals pose a genuine threat to us all and our way of life. The threat of terrorism is indeed international, as no country, regardless of its abilities, can insulate itself from that threat, given the new technologies and the fluidity of borders. Terrorism is truly a pointless evil without geography and without respect for the sanctity of human life. We can and must defeat it through partnerships across all international sectors. During the past four years, the Somali National Army and AMISOM have regained key towns and cities across Somalia. Today Al-Shabaab controls less than 10 per cent of the territory of the country. In recent months many of their key leaders have been eliminated. Others have defected, and their violent ideology is truly shunned by the Somali people. Somali national forces and AMISOM have proven that Al-Shabaab is vulnerable and divided, and can be defeated through coordinated military action.
As a result of the success of the joint operations of the Somali National Army and AMISOM, Al-Shabaab has turned to small-team, asymmetric warfare tactics in order to conduct terrorist attacks against soft targets in Somalia and, increasingly, in neighbouring countries. In response, our Government is working with our partners and neighbours to enhance security cooperation so as to enable us to respond to the threat, together and swiftly. Whereas before 2012 Al-Shabaab was engaged in open warfare with the Somali armed forces and AMISOM, today they are limited to undertaking infrequent, desperate and opportunistic suicide attacks on mosques, hotels, restaurants and businesses, as well as carrying out the assassination of innocent citizens.
That is the best evidence of their moral bankruptcy, ideological falsehood and diminished capabilities.
The Federal Republic of Somalia and our people are grateful to the troop-contributing countries in AMISOM for their support in stabilizing our country. We thank the brotherly States of Djibouti, Ethiopia, Kenya, Uganda, Burundi and Nigeria for contributing to the AMISOM forces and the police contingent. We fully recognize the sacrifices that their service personnel have made, and continue to make, in the service of Somalia and its people’s future. I can assure the Assembly that their valour and distinguished service will never be forgotten. In fact, it is and will always be honoured in our national development.
While we are grateful to AMISOM and our international partners for their diverse security-sector assistance, we fully understand that the only way we can truly achieve long-term stability and development, both in Somalia and across the region, is to have well- trained, equipped and funded Somali national security forces, which we hope to achieve ahead of the agreed deadline under which AMISOM will draw down in 2018. From all of that, it should be clear that the Somali Government and the people are committed to, and are leading the creation of, a safer Somalia, region and world.
On the matter of countering violent extremism, effectively countering the poisonous ideologies of hate that radicalize vulnerable young people is crucial in order to achieve permanent peace in Somalia and across the world. On 12 September His Excellency Hassan Sheikh Mohamud, President of Somalia, officially launched the national strategy and action plan for preventing and countering violent extremism for Somalia. Somalia is pleased that that inclusive process, which began more than 10 months ago, has successfully concluded with a comprehensive national strategy and action plan for preventing and countering violent extremism. The document is the result of a rigorous and inclusive process of dialogue and discussion with all the key stakeholders that lasted up to the point of its adoption by the Somali Government. The national strategy and action plan for preventing and countering violent extremism provides a holistic framework for addressing domestic and international security threats, including terrorism. With the completion of that vital strategy, Somalia has now fulfilled the call of Secretary-General Ban Ki-moon for each Member State to develop an action plan and strategy for preventing violent extremism.
The Federal Government of Somalia, in consultation with the federal states — which were all formed democratically starting in 2012, with one currently undergoing the process — has adopted a credible, transparent and inclusive electoral mechanism that we hope will pave the way for universal suffrage by 2020. The Somali people are excited by that positive move towards democracy, and the various electoral commissions, as well as the Somali people in general, are working tirelessly on the implementation of the electoral mechanism in line with the agreed time line.
As I speak, many aspiring parliamentarians are returning to their constituencies to win over voters so that they can represent them in the next Parliament. Billboards depicting presidential hopefuls seeking to win the hearts and minds of the Somali people line the roads and streets ahead of the election. That is a truly historic leap forward in terms of democratization in Somalia and provides clear evidence of the spirit and values of democracy taking shape in the country. The Federal Government of Somalia is determined to ensure a smooth, peaceful, inclusive and enhanced electoral process for a peaceful democratic transition in November.
We are also championing a 30 per cent quota for women in Parliament, as their representation and political participation is central to our national progress. Those actions most certainly constitute the first step towards the implementation of the 2020 political road map for universal suffrage in Somalia and the achievement of the Sustainable Development Goals by 2030. In Somalia we are not short of ambition or self-confidence. We are committed to achieving our State-building goals with equity and good governance as a crucial baseline. We are also determined to leave no one behind in our march forward towards a better tomorrow.
I am sure that everyone appreciates the difficulties of transitioning from conflict to inclusive governance and development. The Somali people and the Government are endeavouring to accomplish in just four years the kind of national transformation that took decades or centuries for many countries. Despite the enormity of the tasks ahead, we are committed and determined to succeed in achieving progress and prosperity for our people, the region and the world in general.
Turning to economic development, the Federal Republic of Somalia fully acknowledges that achieving the Sustainable Development Goals, to which we committed last year at the General Assembly, is central to our overall progress. Realistically achieving at least some of the Goals quickly and effectively, with a view to achieving the rest over the longer term, will ensure the success of our overall national and regional agenda for peace, sustainable development and prosperity. To that end, we have developed an inclusive, people-centred and implementable national development plan, which will act as a blueprint for achieving the Sustainable Development Goals within the set time frame.
Throughout the United Nations, many key discussions have focused on funding development priorities across the world, especially the Sustainable Development Goals. In Somalia we fully understand and appreciate that the traditional aid model alone cannot ensure development and that it must be complemented by national contributions. In that spirit, and with the attainment of progress and prosperity for our people and region as a key driver, we have made investment promotion a central focus of Somali foreign and economic policy.
Somalia is truly a rich nation, with the longest coast in Africa. Seventy per cent of its population is under 30 years of age. Our Government has passed one of the most competitive investment laws in the world, and we are ready to welcome and directly support all investors in each and every sector. In green energy, agriculture, infrastructure, telecommunications and the blue economy, Somalia can become a world leader and a profitable home for investors and new enterprises, with easy access to the African, Middle Eastern and Far Eastern markets. When the goal of investment is realized, most of the issues that we face in connection with illegal migration, large movements of refugees and poverty will be overcome in Somalia.
Relying on partnerships and the great efforts of all, especially the Somali people themselves, Somalia has turned the corner toward stability and progress. Today shops are open, schools are full and our markets are busy with traders and customers. More important, our diaspora is returning to invest and build our key institutions, and we thank those Governments and organizations that have encouraged and continue to actively encourage such activities. In the past year alone, Somalia achieved many milestones. We most recently hosted the historic Extraordinary Summit of
Intergovernmental Authority on Development Heads of State and Government in Mogadishu. We also successfully undertook our first national secondary school exams since the civil war — with the highest score received by a bright young lady. We are positively contributing to the stability, progress and development of our region, continent and the world through partnerships.
Through diverse partnerships, we are also working on getting Somali refugees to return home from Kenya voluntarily and with dignity so that they can actively participate in the efforts to rebuild their nation. Somalia, more than any other nation today, recognizes the importance of peacebuilding, which will help to avert the international refugee crisis. We appreciate the valuable contribution that refugees make to their new and old homes through remittances and cultural education, which is crucial for promoting tolerance. We are determined to save vulnerable lives at sea and reverse the brain drain holding our national progress hostage by striving to create at home the very opportunities that our people seek abroad.
It is impossible to forget the difficult past, but it is absolutely possible and necessary to dedicate oneself and the nation to a better future. That is what we are going to do in Somalia. In that regard, hope, confidence and progress characterize the new Somalia and all its people. There is no turning back now; we can only go forward together and in partnership with the region and the rest of the world. As we take the significant and necessary steps to confront the biggest challenges of our time as a community of nations, such as terrorism, poverty and large movements of refugees and migrants, we can assure everyone that Somalia and its people will play their part in the solutions.
